Citation Nr: 0806368	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-25 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for major depressive 
disorder.

4.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a cervical spine 
fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from November 1999 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The veteran requested that he be afforded a Travel Board 
hearing when he perfected his appeal in August 2005.  The 
veteran was scheduled for the hearing in November 2006.  He 
was provided notice of the hearing date in October 2006.

The veteran failed to report for his hearing.  He has not 
provided evidence of good cause for his failure to report and 
has not asked that the hearing be re-scheduled.  Accordingly, 
his request for a Travel Board hearing is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2007).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, and infirmities - a presumption of soundness.  38 
U.S.C.A. §§ 1111, 1137 (West 2002).  Only such conditions as 
are recorded in entrance examination reports are to be 
considered as "noted," and a history of pre-service existence 
of conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. Brown, 
7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 
Vet. App. 254, 259 (1999).

In order to rebut the presumption of soundness, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also 
VAOPGCPREC 3- 2003.  In rebutting the presumption of 
soundness, records made prior to, during or subsequent to 
service, concerning the inception of the disease/disorder may 
be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. 
Cir. 2000).

Effective May 4, 2005, VA amended its regulations at 38 
C.F.R. § 3.304(b) to reflect a change in the interpretation 
of the statute governing the presumption of sound condition.  
The final rule conforms to Federal Circuit precedent in 
Wagner and applies to claims which were pending on or filed 
after May 4, 2005.  As the veteran's case was pending as of 
that date, the amendment applies.

The veteran served on active duty from November 1999 to 
October 2003.  He was discharged from service by reason of a 
medical disability, major depressive disorder, severe, with 
psychotic features, that the service department held existed 
prior to service.  The service department also concluded that 
the disorder was not aggravated by the veteran's military 
service.  

The veteran submitted his claim for service connection for 
the issues noted on appeal in June 2004.  The RO requested 
his service medical records (SMRs) from the National 
Personnel Records Center (NPRC); however, a negative reply 
was received in August 2004.  The response stated that the 
veteran's SMRs had not been retired to the NPRC.

The record does not show that another attempt was made to 
secure the veteran's records from an official source.  The 
veteran indicated that he had copies of his SMRs and would 
provide them.  Despite several requests from the RO, the 
veteran did not provide copies of his SMRs.  

The NPRC did send a copy of several documents regarding a 
medical evaluation board (MEB), physical evaluation board 
(PEB), July 1999 entrance physical examination, and several 
other documents.  

A review of the documents sent by the NPRC does not show why 
the service department concluded the veteran's major 
depressive disorder pre-existed service.  The veteran's July 
1999 entrance physical examination contains no reference to 
any previous problems or treatment for a psychiatric 
disorder.  Nor does it show any prior history, or current 
finding, of irritable bowel syndrome (IBS).  An April 2003 
psychiatric summary noted other conditions of IBS, history of 
C3 fracture, and other [unspecified] fractures.  The summary 
noted that the veteran complained of depressive symptoms 
"since childhood" but he had never been formally treated or 
diagnosed before service.  

The veteran submitted a statement, as part of his medical 
board proceedings, in July 2003.  He did not make any 
reference to having depression or IBS prior to service.  He 
addressed events in service and how they affected him, to 
include his abusing alcohol and seeking treatment.  

The veteran's commanding officer submitted a statement that 
provided additional evidence about the veteran's service in 
June 2003.  He noted that the veteran received inpatient 
psychiatric treatment at a civilian hospital, Samaritan 
Medical Center, near his unit.  He said the veteran completed 
a substance abuse program with the Army at Fort Drum, New 
York.  The veteran was also noted to have IBS and was taking 
medication for the disorder.

The veteran was afforded a VA general medical examination in 
September 2004.  The examiner referred to the above records 
as showing that the veteran was treated for depression prior 
to service.  This is not correct.  The records do not 
document such treatment.  The PEB findings sheet made a 
determination that the major depressive disorder existed 
prior to service and was not aggravated by service.  However, 
the actual basis for that determination is not contained in 
the records in the claims folder.  

The examiner reported that the veteran gave a long history of 
stomach problems and that he was diagnosed with IBS in the 
8th grade.  The veteran provided a history of how he injured 
his cervical spine in service.  He contended that he suffered 
a low back injury at the same time.  The examiner said there 
was a history of cervical spine fracture and that x-rays 
showed old changes.  The veteran's IBS was said to exist 
prior to service with no comment as to whether it was 
aggravated during service.  No diagnosis was given in regard 
to the low back or depression.  X-rays of the lumbar spine 
were noted to be negative.

The RO denied the veteran's claim for service connection for 
his major depressive disorder and IBS on the basis that they 
pre-existed service.  The RO relied solely on the PEB 
findings for the determination that the depression existed 
prior to service and was not aggravated.  The RO also 
determined that the veterans IBS pre-existed service based on 
the history recorded at the VA examination in September 2004.  
Service connection for a low back disorder was denied on the 
basis that there was no chronic disorder.  The veteran was 
granted service connection for residuals of a cervical spine 
fracture and assigned a 10 percent disability evaluation.

Associated with the claims folder are VA treatment records 
for the period from January 2004 to June 2005.  The records 
reflect ongoing treatment for the veteran's IBS.  An entry, 
dated May 2, 2005, noted that the veteran gave a history of 
intermittent diarrhea since the 8th grade.  

The veteran's SMRs, along with the inpatient psychiatric 
treatment records, and substance abuse program records, must 
be obtained and associated with the claims folder.  This is 
required by 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159(c)(2) (2007).  A proper adjudication of the veteran's 
claim cannot be done without these records.  

In addition, upon obtaining the records, the veteran must be 
afforded appropriate examinations to assess his service 
connection and higher evaluation contentions.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2007) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2007); Vazquez-Flores v. Peake, -- Vet. 
App. --, No. 05-0355, 2008 WL 239951 (Jan. 
30, 2008).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any of his claimed disorders since 
service.  The veteran should also be 
asked to identify any sources of 
treatment for his IBS and/or depression 
prior to service, if any.

The RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that have not been previously 
secured and associate them with the 
claims file.  

3.  The RO must contact the appropriate 
agency(ies) to obtain the veteran's 
complete SMRs, the inpatient records 
related to his psychiatric treatment, and 
the veteran's participation in the Army 
substance abuse program.  The RO must 
continue to request the records until 
there is an official response that the 
records do not exist or cannot be 
located.  

4.  Thereafter, the RO should arrange for 
the veteran to be scheduled for a 
psychiatric examination.  The claims 
folder must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations, 
if any, should be performed as deemed 
necessary by the examiner.  For any 
psychiatric diagnosis the examiner should 
provide an opinion as to: 1) whether the 
disorder pre-existed the veteran's 
service, if so the examiner should cite 
to the evidence of record to support that 
conclusion and state whether they believe 
the evidence is clear and unmistakable 
(undebatable) as to show the disorder 
pre-existed service; 2) if the examiner 
finds that the disorder pre-existed 
service, they are also asked to determine 
if it can be concluded with clear and 
unmistakable certainty (undebatable) that 
the pre-existing disorder did not undergo 
a worsening in service to a permanent 
degree beyond that which would be due to 
the natural progression of the disease.  
The report of examination should include 
the complete rationale for all opinions 
expressed.

5.  The veteran should be afforded a VA 
examination to assess his claim for 
service connection for IBS.  The claims 
folder must be reviewed by the examiner 
as part of the overall examination.  The 
examiner should provide an opinion as to: 
1) whether the veteran's IBS pre-existed 
his service, if so the examiner should 
cite to the evidence of record to support 
that conclusion and state whether they 
believe the evidence is clear and 
unmistakable (undebatable) as to show the 
disorder pre-existed service; 2) if the 
examiner finds that the disorder pre-
existed service, they are also asked to 
determine if it can be concluded with 
clear and unmistakable certainty 
(undebatable) that the pre-existing 
disorder did not undergo a worsening in 
service to a permanent degree beyond that 
which would be due to the natural 
progression of the disease.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.

6.  The veteran should be afforded a VA 
examination to assess his claim for 
service connection for a low back 
disorder.  The claims folder must be 
reviewed by the examiner as part of the 
overall examination.  All indicated 
studies, tests and evaluations, if any, 
should be performed as deemed necessary 
by the examiner.

The veteran alleges that the suffered a 
low back injury when he fractured his 
cervical vertebra in service.  The 
examiner should identify any and all 
disorders associated with the veteran's 
low back and offer an opinion as to 
whether there is at least a 50 percent 
probability or greater that any current 
back disorder is related to the veteran's 
claimed back injury in service, or any 
other incident of service.  The examiner 
should provide a complete rationale for 
any opinion reached.  

7.  The veteran should be afforded an 
examination to evaluate his cervical 
spine disability.  The examiner must 
review the veteran's claims folder in 
association with the examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed and 
the results noted in the examination 
report.  

The examiner is requested to comment on 
the extent to which the veteran's 
cervical spine disability affects the 
veteran's ability to obtain and maintain 
substantially gainful employment.  The 
examination report must include a 
complete rationale for all opinions 
expressed.  

8.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


